Title: Enclosure: List of Enquiries, 20 November 1778
From: Adams, John,Franklin, Benjamin
To: Franklin, William Temple


      1. Force of his Vessel, Number of Men, &c.
      2. What time he left America, and from what Port.
      3. What Instructions he had from Congress.
      
      4. If he knows the Contents of his Dispatches.
      5. Ask for News, and Newspapers.
      6. What Account there was of Differences between Count D’Estaign’s People and those of Boston.
      7. Whether he was well supply’d with Necessaries there and Provisions.
      8. Whether he was repair’d and sail’d; and where Suppos’d to be bound.
      9. What the present situation of the Armies.
      10. Whether Burgoyne’s Corps continu’d entire, or were much diminish’d by Desertion &c. and where canton’d.
      11. Whether the great Ships are finish’d, that were building.
      12. What the present State of Paper Money.
      13. Whether Taxes are begun, to sink it.
      14. If he is acquainted with any late Resolutions of Congress material for us to know.
      15. What Persons of Note have of late taken the Oath of Allegiance to the States.
      
       Whether the C. D Estaing found Provisions, Masts and other Materials and Workmen as he wanted?
      
      16. Where the Enemies Fleet were in America?
      17. Whether any and what Vessels were bound to France from any Part of America?
      18. Whether the Providence Boston and Ranger had arrived and with what Prizes?
      19. Where the Warren Rawley Alliance and other Continental Frigates?
     